Citation Nr: 0532536	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active duty from July 1980 to June 1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas, which denied the claim for 
service connection for hypertension.  

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of the hearing has been associated with the 
veteran's claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The competent and probative evidence does not show that 
the veteran has hypertension that is causally related to 
service or to his service-connected atypical psychosis in any 
way.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, or 
shown to a compensable degree within one year following 
discharge from service, nor is it proximately due to or the 
result of service- connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Letters dated in November 2002 and January 
2003 complied with the requirements of VCAA and preceded the 
rating decision on appeal.  

In the aforementioned letters, VA specifically notified the 
veteran of the evidence needed to substantiate his service 
connection claim.  The RO also provided notice to the veteran 
regarding what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence relevant to the claims.  The veteran was also 
informed as to how to submit to the RO any evidence that he 
had in his possession.   
 
The veteran was also provided with a copy of the appealed 
rating decision, as well as a February 2004 Statement of the 
Case (SOC).  These documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private and VA medical 
records, and VA examination reports.   

In this case, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  Consequently, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).


Factual Background

At the time of the veteran's entry examination in November 
1979, blood pressure was 138/74.  

Service medical records dated in October 1980 show that the 
veteran reported dizziness and vomiting.  Blood pressure was 
106/86 and 106/80.  On examination for complaints of back 
pain in March 1981, blood pressure was 138/98.  In May 1981, 
blood pressure was 106/70, 112/82 and 120/80.  In June 1981, 
blood pressure was 128/82 and in July 1981, blood pressure 
was 106/72, 100/60 and 128/86.  In September 1981, blood 
pressure was 120/70; in November 1981, blood pressure was 
122/86 and in December 1981, blood pressure was 120/80.  

The veteran arrived for emergency care and treatment during 
service in January 1982 with chief complaints of severe 
anxiety, rule out drugs/alcohol.  His blood pressure was 
130/80 and 130/60.  He was then hospitalized at a military 
facility in January 1982 for wild and uncontrollable 
behavior.  On physical examination, blood pressure was 
132/86.  There was no pertinent diagnosis.   

On Medical Board examination in March 1982, the veteran's 
blood pressure was 120/80.  There was no relevant diagnosis 
in the summary of defects and diagnoses.   

The veteran was afforded a VA examination in October 1982.  
His blood pressure was 118/72.  There was no pertinent 
diagnosis.  On VA examination in October 1984, blood pressure 
was 126/78.  

During VA hospitalization in January to February 1988, blood 
pressure was 110/80.  Medical records dated in March 1988 
show blood pressure as 122/80 and 120/80. 

VA outpatient treatment records dated in August 1997 show 
that blood pressure was 127/69.  In June 2001, blood pressure 
was 144/83.  

VA outpatient treatment records dated in August 2001 revealed 
blood pressure of 153/95.  In October 2001, blood pressure 
was 157/104.  The assessment was elevated blood pressure 
(BP), possibly from medication.   

The veteran was treated on an emergency basis at a private 
facility in March 2002, at which time he was informed that he 
had hypertension.  

The veteran was afforded a VA examination in January 2003.  
He stated that he was first told that he had elevated blood 
pressure in 1981, with periodic ups and downs.  He reported 
that he began treatment for it about a year before.  The 
diagnosis was uncontrolled essential hypertension.  The 
examiner commented that the blood pressure was essential in 
etiology.  The opinion was that the veteran's psychosis was 
not the etiology of his hypertension.  

The veteran testified at a personal hearing before the 
undersigned in July 2005.  The veteran testified that he was 
told by VA that he had hypertension, but they did not explain 
why it occurred.  P. 3.  He mentioned that his doctor had 
told him that his service-connected disability caused stress, 
which in turn raised his blood pressure.  P. 4.  The veteran 
reported that he had high blood pressure while he was in the 
military service.  He was never treated for it, but it was in 
his records.  P. 6.  

Service connection is in effect for atypical psychosis, rated 
as 70 percent disabling from November 1997.  

Relevant Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303 (2005).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease, 
including hypertension, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§  
3.307, 3.309 (2005).  

Service connection may also be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury, or is aggravated by a service-
connected condition.  38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under current VA regulations, the Board observes that a 10 
percent (compensable) rating is assigned for hypertension 
when diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or if there 
is a history of diastolic pressure predominantly at 100 or 
more while requiring continuous medication for control. The 
regulation further provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days. The 
regulation also defines hypertension as diastolic blood 
pressure predominantly at 90 or greater, while isolated 
systolic hypertension is defined as systolic blood pressure 
predominantly at 160 or greater with diastolic blood pressure 
at less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.



Analysis

As a preliminary matter the Board notes that the veteran's 
service medical records fail to reveal any treatment for or 
findings of hypertension - despite numerous blood pressure 
readings, including one that revealed a clearly high 
diastolic pressure of 98.  Rather, the vast majority of the 
blood pressure readings were within normal limits.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101.  The first evidence of 
hypertension is many years after service.  

The veteran has contended that hypertension began during 
service.  Although the veteran is competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  See Grottveit v. Brown, 5 Vet. App. 91 (1993) 
(lay assertions of medical causation will not suffice...).  
Additionally, the medical evidence does not support a finding 
of hypertension that began during service or that the post-
service hypertension, first shown many years after service 
separation, is causally related thereto.  Thus, there is no 
evidence to support a finding of direct or presumptive 
service connection.

Alternatively, the veteran contends that his post-service 
problems with hypertension are related to his service-
connected psychiatric disability.  To support this 
contention, the veteran has referred to VA outpatient 
treatment records in October 2001 that include an assessment 
of elevated BP, possibly from medication.  From then, the 
veteran's medication was adjusted.  Significantly, the 
outpatient treatment records do not further contain any firm 
assessments or conclusions that the veteran's hypertension is 
etiologically related to his service-connected psychosis or 
treatment therefor.  

In his testimony, the veteran stated that his doctor had told 
him that "stress" raised blood pressure.  However, that 
assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  A review of the medical records and opinions does 
not suggest that stress plays any role in the veteran's own 
hypertension.  Indeed, the examiner who conducted the January 
2003 VA examination determined that the veteran's 
hypertension was essential in nature and not due to his 
psychosis.  The opinion of the VA medical examiner was based 
upon a thorough examination of the veteran, and no other 
medical opinion contradicts this opinion.  Consequently, the 
Board finds that opinion to be of great probative weight.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (only independent medical evidence may be considered 
to support Board findings).

In summary, the preponderance of the evidence is against a 
finding that the veteran's hypertension is related to his 
service or service-connected disability, and there is no 
competent and probative evidence to support a finding of 
direct, secondary, or presumptive service connection.  Thus, 
the claim for service connection must be denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for hypertension is denied.  




	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


